Citation Nr: 1516835	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-16 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the reduction of the rating for service-connected lumbar sprain from 20 percent to 10 percent, effective June 1, 2012, was proper.

2.  Whether the reduction of the rating for service-connected left shoulder impingement syndrome from 20 percent to 10 percent, effective June 1, 2012, was proper.

3.  Whether the reduction of the rating for service-connected left ankle post-operative degenerative joint disease (DJD), from 20 percent to 10 percent, effective June 1, 2012, was proper.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1986 to June 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Roanoke, Virginia Department of Veteran Affairs (VA) Regional Office (RO) that reduced the ratings for the Veteran's lumbar sprain, left shoulder impingement syndrome, and left ankle post-operative DJD from 20 percent to 10 percent.  Thereafter, an August 2014 rating decision increased the left shoulder rating to 20 percent, effective March 21, 2014.  In December 2014, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Board notes that the Veteran had previously filed timely notices of disagreement with two prior rating decisions (July 2006 and January 2008).  The former appeal sought, in part, higher ratings for the Veteran's lumbar sprain, left shoulder impingement syndrome, and left ankle DJD; the latter appeal sought, in part, higher "staged" ratings for service-connected left ankle DJD.  However, following the issuance of statements of the case (dated in June 2007 and January 2009) readjudicating those appeals, the Veteran failed to file timely substantive appeals.  Therefore, those appeals were not perfected and are not presently before the Board.  As such, the matter on appeal involves only the propriety of the reductions enacted by the March 2012 rating decision on appeal.

The issue of service connection for erectile dysfunction as secondary to service-connected lumbar sprain has been raised by the record in a December 2011 VA examination report.  The issue of an increased rating for lumbar sprain has been raised by the record in an August 2014 private medical records that suggests the disability has developed additional or more severe symptoms.  However, those matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  A November 2008 rating decision increased the rating for service-connected lumbar sprain to 20 percent from June 13, 2008.

2.  By a rating decision in August 2011, the AOJ proposed to reduce the rating for the Veteran's lumbar sprain from 20 to 0 percent.

3.  A March 2012 rating decision implemented a reduction of the rating for the Veteran's lumbar sprain from 20 to 10 percent; the overall evidence of record at that time did not show sustained improvement to the extent of demonstrating that the Veteran's underlying lumbar sprain had improved; post-decisional evidence also confirms that the underlying lumbar sprain did not demonstrate improvement.

4.  A November 2008 rating decision increased the rating for service-connected left shoulder impingement syndrome to 20 percent from June 13, 2008.

5.  By a rating decision in August 2011, the AOJ proposed to reduce the rating for the Veteran's left shoulder impingement syndrome from 20 to 0 percent.

6.  A March 2012 rating decision implemented a reduction of the rating for the Veteran's left shoulder impingement syndrome from 20 to 10 percent; the overall evidence of record at that time did not show sustained improvement to the extent of demonstrating that the Veteran's underlying left shoulder impingement syndrome had improved; post-decisional evidence also confirms that the underlying left shoulder impingement syndrome did not demonstrate improvement.

7.  A January 2008 rating decision increased the rating for service-connected left ankle post-operative DJD, to 10 percent from July 1, 2006, and to 20 percent from June 30, 2007.

8.  By a rating decision in August 2011, the AOJ proposed to reduce the rating for the Veteran's left ankle post-operative DJD, to 0 percent.

9.  A March 2012 rating decision implemented a reduction of the rating for the Veteran's left ankle post-operative DJD, from 20 to 10 percent; the overall evidence of record at that time did not show sustained improvement to the extent of demonstrating that the Veteran's underlying left ankle post-operative DJD had improved; post-decisional evidence also confirms that the underlying left ankle post-operative DJD did not demonstrate improvement.


CONCLUSIONS OF LAW

1.  The decision to reduce the rating for the Veteran's lumbar sprain from 20 to 10 percent was not proper; restoration of a 20 percent rating is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.71a, Diagnostic Code (Code) 5237 (2014).

2.  The decision to reduce the rating for left shoulder impingement syndrome from 20 to 10 percent was not proper; restoration of a 20 percent rating is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.71a, Code 5201 (2014).

3.  The decision to reduce the rating for left ankle post-operative DJD from 20 to 10 percent was not proper; restoration of a 20 percent rating is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.71a, Code 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As the Board is granting the Veteran's appeal in full, a discussion of the VCAA's impact on that matter is not necessary, as any notice errors or duty to assist omissions are harmless.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.

The Veteran was initially awarded service connection for the disabilities on appeal in a July 2006 rating decision that assigned 10 percent ratings for his lumbar sprain and left shoulder impingement syndrome, and a noncompensable rating for his left ankle post-operative DJD.  In January 2008, the AOJ increased the rating for left ankle post-operative DJD to 10 percent from July 1, 2006 and to 20 percent from June 30, 2007.  In November 2008, the AOJ increased the ratings for the Veteran's lumbar sprain and left shoulder impingement syndrome to 20 percent from June 13, 2008.

In an August 2011 rating decision, the AOJ proposed to reduce the ratings for these three disabilities from 20 percent to 0 percent.  Then, in March 2012, the AOJ implemented a final action reducing the ratings for the disabilities in question from 20 percent to 10 percent, from June 1, 2012.  The rating decision was based primarily on findings in a December 2011 VA examination report.  

Under 38 C.F.R. § 3.103(b)(2), no award of compensation will be reduced unless the beneficiary is that the adverse action should not be taken.  38 C.F.R. § 3.103(b)(2) (2014).  

In this case, the AOJ notified the Veteran through a letter in August 2011 that it proposed to take adverse action by reducing the disability ratings assigned for his service-connected lumbar sprain, left shoulder impingement syndrome, and left ankle post-operative DJD from 20 to 0 percent each, which would reduce his combined evaluation for all service-connected disabilities from 60 to 10 percent.  The Veteran was given a period of 60 days after that letter to submit evidence showing that the disability rating should not be reduced, and also scheduled the Veteran for an examination (at his request) prior to issuing the final action in March 2012.  Therefore, the record indicates that the AOJ complied with the specific notice provisions applicable to rating reductions.  See 38 C.F.R. §§ 3.103(b)(2), 3.105(e).  The critical question, then, becomes whether the reduction in rating was proper based on the evidence of record.

With respect to whether the evidentiary requirements for reducing the disability ratings have been met in this case, the Board notes that 38 C.F.R. § 3.344, as pertaining to stabilization of disability ratings, is not for application, because the 20 percent rating for the disabilities on appeal had not been in effect for a period in excess of 5 years.  The ratings for the Veteran's lumbar sprain and left shoulder impingement syndrome were only in effect from June 13, 2008; the rating for his left ankle post-operative DJD was in effect from June 30, 2007.  The effective date for the reductions is June 1, 2012.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that duration of rating is measured from effective date of actual reduction).  According to 38 C.F.R. § 3.344(c), in cases where, as here, a disability rating has been in effect for less than 5 years, examinations disclosing physical improvement in a disability warrant a rating reduction.  See 38 C.F.R. § 3.344(c).

A rating reduction must be based on improvement in a disability that reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21.  A rating reduction must also be based on adequate examinations.  Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that failure of examiner to review claims file rendered reduction decision void ab initio).  Further, a rating reduction must have been supported by the evidence on file at the time of the reduction, although pertinent post-reduction evidence favorable to restoring the rating also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The focus of the reductions in question is whether there was improvement in the Veteran's lumbar sprain, left shoulder impingement syndrome, and left ankle post-operative DJD at the time of the proposed rating decision in August 2011 and the effectuating rating decision in March 2012.  Of record at the time of the reduction were private medical records, VA examination reports from June 2007, July 2008 and December 2011, and lay statements from the Veteran.  Relevant post-reduction evidence includes additional private medical records and a March 2014 VA examination report.  The Board will discuss each disability individually.

Lumbar Sprain

The Veteran's lumbar sprain was rated 20 percent disabling under the General Rating Formula for Diseases and Injuries of the Spine, which provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  The March 2012 rating decision indicates the reduction to 10 percent was based on limitation of motion with painful motion.

In May 2007, the Veteran reported muscle tightness and spasms in his low back that caused problems bending.  He also reported constant, sharp aches and pains.

On July 2008 VA examination, the Veteran reported stiffness and weakness in the low back, with constant pain that traveled down to his legs.  He indicated that his pain was aggravated by bending and lifting.  On physical examination, there was no evidence of radiating pain on movement.  The Veteran was found to have muscle spasms in the paraspinous muscles, as well as tenderness over the spinous process of the lumbar vertebrae.  Range of motion testing showed flexion to 55 degrees, with extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation all to 20 degrees.  Pain was noted at the end of all tested ranges.  There was no additional limitation noted due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive testing.  The examiner noted the effect on the Veteran's daily activities and usual occupation was chronic pain, weakness, and stiffness in the lower back.  

In December 2011 VA examination, the Veteran reported his lumbar sprain limited his ability to walk.  Specifically, he could walk about one mile in an hour.  He also reported stiffness, fatigue, spasms, limited motion, paresthesia, numbness, and weakness.  Moreover, he continued to report constant, severe low back pain that traveled down to his buttocks and legs.  Pain was aggravated by physical activity, though the Veteran could function with medication.  However, he stated that he could not turn, lift, or bend during back spasms, and that he had been prescribed bedrest in July 2011 for three days.  On physical examination, range of motion testing showed flexion to 90 degrees, and extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation all to 30 degrees, with pain noted at the end of each tested range.  The examiner indicated that the functional impact of the lumbar sprain was painful bending and lifting.

Subsequent private records from April through December 2014 show the Veteran continued to have recurrent muscle spasms, tenderness to palpation in the lumbar spine, and painful motion.  An August 2014 record shows the Veteran developed mild degenerative facet changes in the L5-S1 spine and notes intermittent, sharp muscles spasms down the Veteran's back that radiate down both legs and prevent him from walking.

On March 2014 VA examination, the Veteran had flexion to 80 degrees, extension to 20 degrees, and right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation to 30 degrees or greater.  The Veteran had additional functional limitation due to less movement than normal, and reported that he had developed a bulging disc and arthritis in his lumbar spine, and had flare-ups that caused him to miss about five days of work in the past year.

At the December 2014 hearing, the Veteran testified that he had been referred to physical therapy providers, and underwent three months of treatment with no improvement.  He reported limited movement and that he had been using a back brace for about five years.  He also reported that he was forced to miss about ten to twelve days of work in the preceding six months due to his back disability.  He indicated that he had to request leave under the Family Medical Leave Act (FMLA) for the past two or three years so that he would not lose his job.  Notably, the Board notes that February and August 2014 private medical records note that the Veteran visited his private doctor to complete FMLA paperwork.  With respect to occupational impairment, the Veteran indicated that he is no longer able to climb large ladders or walk comfortably.  His wife testified that he actually lost at least four days of work per month due to his back disability.  The Veteran's wife also reported that the Veteran's back disability also affected his everyday life, preventing him from bending certain ways.  As a result, she often has to help him put on his shoes and braces in the morning, and he has difficulty driving and walking to work.  He also has difficulty lifting his infant child.

After a careful review of the evidence, the Board finds that the March 2012 reduction from a 20 percent rating to a 10 percent rating, effective June 1, 2012, for the Veteran's lumbar sprain is not warranted, and is therefore void ab initio.  The AOJ's reduction was predicated on the clinical findings of improvement in the Veteran's lumbar range of motion noted in the December 2011 VA examination report.  To that end, the December 2011 VA examination does show a marked improvement in lumbar flexion.  However, despite such findings, the Board finds that the evidence does not show actual improvement which warrants a reduction to a 10 percent rating (based on limitation of motion with pain).  

In so finding, the Board notes that, while limitation of motion is an important factor in evaluating the Veteran's lumbar sprain, the mere fact that the Veteran could further flex his low back in December 2011 than he previously could in July 2011 does not imply that his ability to function under the ordinary conditions of life and work likewise improved.  This is particularly significant in rating reduction cases, as the reduction must be supported by evidence of such improvement, and may not be reduced simply on the basis that the Veteran does not meet certain schedular criteria, unless the underlying disability has shown improvement or clear and unmistakable error is shown in the determination that assigned the higher disability rating (which is not argued or shown here).

Here, the Board notes that the July 2008 examination report upon which the original 20 percent rating was based specifically noted that the Veteran had significant functional impairment due to chronic pain, weakness, and stiffness, and the Veteran also reported aggravation of such symptoms by bending his back.  The examiner also noted muscle spasms and tenderness to palpation.  Since then, there is no medically documented improvement of his lumbar sprain.  Specifically, on December 2011 VA examination, the examiner specifically noted that the Veteran continued to have functional impairment due to painful bending and lifting.  Moreover, while the examiner did not find any signs of muscle spasm, there is no allegation that spasms previously reported or found were chronic in nature.  As such, failure to observe spasms at the time of the December 2011 examination is not dispositive of either their presence or absence.  The Veteran is fully competent to testify as to intermittent muscle spasms and flare-ups of other observable back symptoms, and in this case, he reported to the December 2011 examiner that he continues to have muscle spasms that make it painful to lift or bend.  The Veteran also reported continued pain, stiffness, fatigue, and weakness that interfered with his ability to walk for long distances.  Thus, the Board finds that the evidence of record at the time of the March 2012 rating decision, while demonstrating increased range of motion on examination, did not reflect an improvement of the Veteran's ability to function under the ordinary conditions of life and work.

Furthermore, post-reduction evidence also consists of records favorable to the Veteran's claim to restore the 20 percent rating for his lumbar sprain.  See Dofflemeyer, 2 Vet. App. at 277.  The pertinent post-reduction evidence includes private treatment records indicating the Veteran developed bulging disks and arthritic changes in the lumbar spine, with persistent muscle spasms causing sharp pain that at times prevent the Veteran from walking.  In addition, the March 2014 examination report notes the Veteran continues to have flare-ups that have forced him to miss five days of work in the past year, and the Veteran and his wife testified at the December 2014 hearing that his back symptoms had become worse still, resulting in even more time lost at work (about four times a month), and forcing him to request FMLA leave to avoid losing his job.  The testimony also indicated the Veteran continued to have issues performing daily activities such as bending, lifting, and dressing himself.  In light of the above, the Board finds that the evidence tends to suggest that the Veteran's lumbar sprain has not improved throughout the course of the period on appeal.

Left Shoulder Impingement Syndrome

The Veteran was originally granted a 20 percent rating for his left shoulder impingement syndrome under Code 5201.  38 C.F.R. § 4.71a.  Under Code 5201, a minimum 20 percent rating is warranted based on arm limitation of motion at the shoulder level.  The March 2012 rating decision indicates that the reduction to a 10 percent rating was based on limitation of motion with painful motion.

In May 2007, the Veteran stated that his left shoulder produces sharp pain, constant swelling, and difficulty raising or lowering his arm.  He also reported that his left shoulder symptoms interfere with completing tasks at his job as an electrician.  

On July 2008 VA examination, the Veteran reported left shoulder weakness, stiffness, swelling, giving way, lack of endurance, and constant pain.  He indicated that his pain occurred on lifting his left arm, and was aggravated by moving his left arm.  He also reported that he could perform limited and sedentary activities.  On physical examination, the Veteran could flex his left shoulder to 110 degrees with pain at the end, and abduct to 70 degrees, with pain at the end.  There was no additional limitation found due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive testing.  The examiner did find tenderness and guarding of the left shoulder.  There was no edema, weakness, redness, heat, or subluxation.  The examiner noted functional impact on his ability to work due to chronic left shoulder pain, weakness, and stiffness.  

On December 2011 VA examination, the Veteran reported weakness, stiffness, swelling, lack of endurance, fatigability, tenderness, and pain.  He also reported a loss of strength and motion, difficulty with activities requiring reaching his back, and difficulty raising or lowering his arm.  He stated his left shoulder limited his ability to perform normal activities, and that he had flare-ups limiting his ability to perform simple tasks such as buttoning, zipping, or dressing).  On physical examination, the Veteran could flex and abduct to 100 degrees, with pain at the end.  There was no change on repetitive testing, and no additional functional impairment found.  The examiner also noted no guarding or tenderness on palpation.  However, he did not that the Veteran had decreased (3/5) muscle strength on both flexion and abduction.  He described the functional impact of the Veteran's left shoulder impingement syndrome as painful lifting and carrying.

An October 2013 private record notes left shoulder guarding with an abnormal arm-swing.  A February 2014 record confirmed findings of left shoulder guarding, but found no abnormal arm swing or gait.  The Veteran reported intermittent numbness and pain in the left shoulder which moved to his left hand and fingers.  He was tender to palpation over the left supraspinatus tendon insertion, proximal biceps tendon, insertion, infraspinatus, teres, latissimus, dorsi, and subscapularis. 

February 2014 private records show the Veteran could flex his left shoulder to 60 degrees actively and 62 degrees passively, and abduct to 80 degrees actively and 83 degrees passively.  In March 2014, private records show flexion to 55 degrees actively, and 58 degrees passively, and abduct to 55 degrees actively, and 58 degrees passively.  The record also notes that the Veteran has reinjured his shoulder approximately two weeks prior.

On March 2014 VA examination, the Veteran could flex his shoulder to 55 degrees with pain at the end, and abduct his shoulder to 65 degrees with pain at the end.  The examiner noted functional loss due to less movement than normal and pain on movement.  The Veteran had tenderness or pain on palpation, and guarding of the left shoulder.  The examiner also noted pain, weakness, fatigability, incoordination, and additional limitation of function during flare-ups and repeated use over time.  He estimated that such loss would be approximately five degrees to both flexion and abduction.  In April 2014, private records show the Veteran had tenderness to palpation in the left shoulder and pain on overhead reaching.  

As noted above, during the December 2014 hearing, the Veteran reported that he had to miss significant time from work due to his musculoskeletal symptoms, and was forced to request leave under the FMLA to avoid losing his job (confirmed by February and August 2014 private treatment records).  Upon further questioning by the undersigned, the Veteran clarified that such time missed from work was due both to his back and shoulder disabilities.  Furthermore, the Board again notes that the Veteran's wife later testified that he actually lost at least four days of work per month.  The Veteran also reported constant, throbbing pain in his left shoulder that increases with use and causes limitation of motion (i.e., raising or bending his arms, or overhead reaching).  He also reported his shoulder occasionally pops out of place, cracks, grinds, and swells upon use.  He stated that he was currently on pain management, which affected his ability to use his hands to grip, and caused tingling sensations from his arm down to his hands.  Finally, he reported that his left shoulder problems impact his ability to work.  The Veteran's wife added that the Veteran's left shoulder affects his everyday life as well as work, making it difficult for him to perform ordinary activities, including lifting his infant child.

After a careful review of the evidence, the Board finds that the March 2012 reduction from a 20 percent rating to a 10 percent rating, effective June 1, 2012, for the Veteran's left shoulder impingement syndrome is not warranted, and is therefore void ab initio.  The AOJ's reduction was predicated on the clinical findings of improvement in the Veteran's left shoulder range of motion noted in the December 2011 VA examination report.  To that end, the December 2011 VA examination does show a marked improvement in left shoulder abduction (from 70 degrees to 100).  However, despite such findings, the Board finds that the evidence does not show actual improvement which warrants a reduction to a 10 percent rating (based on limitation of motion with pain).  

In so finding, the Board notes that, while limitation of motion is an important factor in evaluating the Veteran's left shoulder impingement syndrome, the mere fact that the Veteran could further abduct his left shoulder in December 2011 than he could in July 2011 does not imply that his ability to function under the ordinary conditions of life and work likewise improved.  

Here, the Board notes that the July 2008 examination upon which the original 20 percent rating was based specifically noted that, in addition to limited abduction, the Veteran had significant functional impairment due to chronic pain, weakness, and stiffness of the left shoulder, and the Veteran also reported swelling, lack of endurance, and difficulty lifting and moving his left arm.  Moreover, the examiner also noted tenderness and guarding of the left shoulder.  Since then, there is no medically documented evidence of improvement in the left shoulder under ordinary conditions of life and work.  Specifically, the December 2011 examination report on which the reduction was based continued to note subjective reports of weakness, stiffness, welling, lack of endurance, and difficulty raising and lowering his arm.  Furthermore, the Veteran stated he had limited ability to perform normal daily activities, such as buttoning, zipping, or dressing himself.  The examiner also noted continued interference with his ability to work due to painful lifting and carrying.  Thus, the Board finds that the evidence of record at the time of the March 2012 rating decision, while demonstrating increased range of motion on examination, did not reflect an improvement of the Veteran's ability to function under the ordinary conditions of life and work.

Furthermore, post-reduction evidence also consists of records favorable to the Veteran's claim to restore the 20 percent rating for his left shoulder impingement syndrome.  See Dofflemeyer, 2 Vet. App. at 277.  The pertinent post-reduction evidence includes private treatment records and a March 2014 VA examination report indicating the Veteran continues to have left shoulder tenderness and guarding.  In fact, based on this evidence, an August 2014 rating decision increased the left shoulder rating to 20 percent, effective March 21, 2014.  Moreover, at the December 2014 hearing, the Veteran and his wife testified that his shoulder symptoms had contributed to his time lost at work (about four times a month), and the resultant need to request FMLA leave.  The testimony also indicated the Veteran continued to have issues performing daily activities such as lifting his arm, dressing himself, and lifting his infant child.  In light of the above, the Board finds that the post-reduction evidence further suggests that the Veteran's left shoulder impingement syndrome has not shown sustained improvement under the ordinary conditions of life and work.

Left Ankle Post-operative DJD

The Veteran was originally granted a 20 percent rating for his left ankle post-operative DJD under Code 5271.  38 C.F.R. § 4.71a.  In March 2012, the AOJ reduced that rating to 10 percent based on noncompensable limitation of motion with pain.  Under that Code, a 10 percent rating is warranted for moderate limitation of motion, and a 20 percent rating is warranted for marked limitation of motion.

In May 2007, the Veteran reported that his left ankle caused swelling that was very painful when standing for a prolonged period of time.  On June 2007 VA examination, the Veteran reported difficulty with ambulation of long distances, difficulty standing for long periods of time, and an inability to run.  He also reported pain.  On physical examination, the examiner noted the Veteran was slow due to guarding of discomfort during ambulation, and had limitations of standing and walking.  Range of motion showed dorsiflexion and plantar flexion to five degrees, with further limitation due to pain on repetitive use.  

On December 2011 VA examination, the Veteran reported weakness, stiffness, giving way, lack of endurance, fatigability, deformity, tenderness, and pain.  He also reported cracking, limited motion, and painful normal movements.  He stated that he had decreased activity and walking ability, difficulty sleeping, and difficulty bearing weight.  Also, he specifically stated he had a diminished capacity to cook or clean.  On physical examination, the Veteran could plantar flex to 45 degrees, and dorsiflex to 20 degrees, without objective evidence of pain.  The examiner noted that the Veteran suffered from functional impairment due to painful prolonged standing and walking, and also opined that the Veteran's ankle may be reactive to cold weather.  

In October and November 2013, private records show the Veteran continued to have painful motion and experienced tenderness on ambulation.  The Veteran also had crepitus on motion.  On March 2014 VA examination, the Veteran reported flare-ups that decreased his mobility.  On physical examination, the Veteran could plantar flex to only 10 degrees, and dorsiflex to only 15 degrees, with no objective evidence of pain.  

At the December 2014 hearing, the Veteran testified that his ankle causes significant interference with his ability to walk comfortably.  Specifically, he stated that his ankle caused him to limp due to guarding.  He also testified that he did not have full motion in his left ankle.  He reported cracking, grinding, daily pain, and daily swelling.  He stated his symptoms required the use of a brace.  The Veteran's wife testified that the Veteran's left ankle affects his everyday life, and makes driving and walking to work difficult, as well as putting on his own shoes.

After a careful review of the evidence, the Board finds that the March 2012 reduction from a 20 percent rating to a 10 percent rating, effective June 1, 2012, for the Veteran's left ankle post-operative DJD is not warranted, and is therefore void ab initio.  The AOJ's reduction was predicated on the clinical findings of improvement in the Veteran's left ankle range of motion noted in the December 2011 VA examination report.  To that end, the December 2011 VA examination does show a marked improvement in left ankle range of motion.  However, despite such findings, the Board finds that the evidence does not show actual improvement which warrants a reduction to a 10 percent rating (based on limitation of motion with pain).  

In so finding, the Board notes that, while limitation of motion is an important factor in evaluating the Veteran's left ankle post-operative DJD, the mere fact that the Veteran could further flex his left ankle in December 2011 than he could in June 2007 does not imply that his ability to function under the ordinary conditions of life and work likewise improved.  As noted above, this is particularly significant in rating reduction cases.

Here, the Board notes that the June 2007 examination upon which the original 20 percent rating was based specifically noted that, in addition to limited motion, the Veteran had significant functional impairment due to limitations of standing and walking, pain, and guarding of discomfort in the left ankle.  The Veteran also reported difficulty walking or standing for long periods of time, and that he could not run.  Since then, there is no medically documented evidence of improvement in the Veteran's left ankle under the conditions of ordinary life.  Specifically, the December 2011 examination report on which the reduction was based note subjective reports of additional symptoms such as weakness, stiffness, swelling, giving way, lack of endurance, and cracking.  He continued to report difficulty walking, constant pain, and difficulty bearing weight.  He also added that he had limited ability to perform daily activities such as cooking or cleaning (which was not previously noted).  Furthermore, the examiner noted continued interference with his ability to work due to painful prolonged standing and walking, and sensitivity to cold.  Thus, the Board finds that the evidence of record at the time of the March 2012 rating decision, while demonstrating increased left ankle range of motion on examination, did not reflect an improvement of the Veteran's ability to function under the ordinary conditions of life and work.

Furthermore, post-reduction evidence also consists of records favorable to the Veteran's claim to restore the 20 percent rating for his left ankle post-operative DJD.  See Dofflemeyer, 2 Vet. App. at 277.  The pertinent post-reduction evidence includes private treatment records indicating the Veteran continues to have painful and tender ambulation.  Perhaps most notably, the Veteran experienced a precipitous drop in range of motion testing in March 2014, when plantar flexion was only to 10 degrees, and dorsiflexion was only to 15 degrees.  Moreover, at the December 2014 hearing, the Veteran and his wife testified that he continued to guard his left ankle, experienced painful swelling, had limited motion, and required the use of a brace. His wife also testified that his left ankle continued to cause problems with his daily activities, such as driving and walking to work.  In light of the above, the Board finds that the post-reduction evidence further suggests that the Veteran's left ankle post-operative DJD has not shown sustained improvement under the ordinary conditions of life and work. 

In summary, although the AOJ complied with the procedures governing rating reductions found in 38 C.F.R. § 3.103(b)(2) and § 3.105(e) when it reduced the disability rating effective June 1, 2012, for the Veteran's lumbar sprain, left shoulder impingement syndrome, and left ankle post-operative DJD, the Board finds that the evidence of record at the time did not show improvement in the disabilities to the extent that they were no more than 10 percent disabling under the pertinent rating criteria at that time.  The Board finds that post-reduction evidence also shows that a reduction to 10 percent was not justified for any disabilities on appeal.  Accordingly, restoration of the 20 percent rating for the disabilities on appeal is warranted.



ORDER

Restoration of 20 percent ratings for the Veteran's lumbar sprain, left shoulder impingement syndrome, and left ankle post-operative DJD is granted, subject to regulations governing payment of monetary awards.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


